[Cite as State v. Beal-Ragland, 2022-Ohio-3940.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        CLARK COUNTY

 STATE OF OHIO                                          :
                                                        :
         Plaintiff-Appellee                             :   Appellate Case No. 2022-CA-22
                                                        :
 v.                                                     :   Trial Court Case No. 2021-CR-724
                                                        :
 DAYQUAN BEAL-RAGLAND                                   :   (Criminal Appeal from
                                                        :   Common Pleas Court)
         Defendant-Appellant                            :
                                                        :

                                                   ...........

                                                   OPINION

                            Rendered on the 4th day of November, 2022.

                                                   ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

FRANK MATHEW BATZ, Atty. Reg. No. 0093817, 126 North Philadelphia Street, Dayton,
Ohio 45403
      Attorney for Defendant-Appellant

                                              .............



TUCKER, P.J.
                                                                                      -2-




      {¶ 1} Following plea negotiations, Dayquan Beal-Ragland pleaded guilty to

aggravated trafficking in drugs, a third-degree felony, and carrying a concealed weapon

(CCW), a fourth-degree felony. The trial court imposed an aggregate prison term of 54

months. Appellate counsel has filed a brief under the authority of Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that he could not find any

“viable appellate issues.” We concur in counsel’s assessment. As such, the judgment

of the Clark County Common Pleas Court will be affirmed.

                                        Background

      {¶ 2} Beal-Ragland was indicted as follows: Count One, aggravated trafficking in

drugs in violation of R.C. 2925.03(A)(2) (a second-degree felony); Count Two, aggravated

possession of drugs in violation of R.C. 2925.11(A); Count Three, CCW in violation of

R.C. 2923.12(A); and Count Four, possession of criminal tools in violation of R.C.

2923.24(A). Following plea negotiations, Beal-Ragland pleaded guilty to aggravated

trafficking in drugs, which had been amended to a third-degree felony, and to CCW. The

remaining counts were dismissed.

      {¶ 3} Following completion of a presentence investigation report (PSI), the trial

court conducted a sentencing hearing. Beal-Ragland was sentenced to a 36-month

prison term for aggravated trafficking, plus a mandatory $5,000 fine, and to an 18-month

prison term for CCW. The trial court ordered the sentences to be served consecutively,

resulting in an aggregate 54-month prison term. This appeal followed.

      {¶ 4} Appellate counsel was appointed to represent Beal-Ragland, and he has filed
                                                                                           -3-


an Anders brief. Beal-Ragland was notified of his right to file a pro se brief, but he has

not filed such a brief.

                                          Anders Standard

         {¶ 5} Prior to filing of an Anders brief, an appellate court has a duty to determine,

“after a full examination of the proceedings,” whether the appeal is “wholly frivolous.”

Anders, 386 U.S. at 744, 87 S.Ct. 1396, 18 L.Ed.2d 493; Penson v. Ohio, 488 U.S. 75,

80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). An issue is not frivolous based upon a

conclusion that the State has a strong responsive argument. State v. Pullen, 2d Dist.

Montgomery No. 19232, 2002-Ohio-6788, ¶ 4. A frivolous issue, instead, is one about

which, “on the facts and law involved, no responsible contention can be made that offers

a basis for reversal.” State v. Marbury, 2d Dist. Montgomery No. 19226, 2003-Ohio-

3242, ¶ 8. If we find that any issue is not wholly frivolous, we must reject the Anders

brief and appoint new counsel to represent the appellant.

                                          Anders Analysis

         {¶ 6} Counsel has not suggested any potential assignments of error. Consistent

with our duty under Anders, we have reviewed the record; although we do not find any

potentially meritorious appellate issues, we have considered several issues as discussed

below.

         {¶ 7} We first considered Beal-Ragland’s guilty plea. Due process requires that a

defendant’s guilty plea be knowing, intelligent, and voluntary. Boykin v. Alabama, 395

U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969); State v. Clark, 119 Ohio St.3d 239, 2008-

Ohio-3748, 893 N.E.2d 462, ¶ 25. Compliance with Crim.R. 11(C) ensures that this
                                                                                        -4-


constitutional mandate is achieved. State v. Cole, 2d Dist. Montgomery No. 26122,

2015-Ohio-3793, ¶ 12.       The trial court strictly complied with the Crim.R. 11(C)

requirements when taking Beal-Ragland’s guilty plea. Based upon this compliance, any

argument that Beal-Ragland’s plea was less than knowing, intelligent, and voluntary

would be frivolous.

       {¶ 8} We next considered the trial court’s imposition of consecutive sentences. At

the sentencing hearing, the trial court made the consecutive sentencing findings required

by R.C. 2929.14(C)(4), finding that consecutive service was necessary to protect the

public from future crime and to punish Beal-Ragland, that consecutive service was not

disproportionate to the seriousness of the conduct and the danger that Beal-Ragland

poses to the public, and that Beal-Ragland’s criminal history demonstrated that

consecutive service is necessary to protect the public from future crime. These findings

were also incorporated into the trial court’s sentencing entry. When a court makes the

R.C. 2929.14(C)(4) findings, an appellate court may not reverse the imposition of

consecutive sentences unless it clearly and convincingly finds that the record does not

support the trial court’s findings. State v. Withrow, 2016-Ohio-2884, 64 N.E.3d 553, ¶ 38

(2d Dist.). This is a “very deferential standard of review.” Id. Based upon the involved

offenses and Beal-Ragland’s significant criminal history, any argument that the trial court

erred by imposing consecutive sentences is without potential appellate merit.

       {¶ 9} Finally, we considered the trial court’s imposition of a $5,000 fine. Based

upon the aggravated trafficking conviction, under R.C. 2929.18(B)(1), Beal-Ragland was

subject to a mandatory $5,000 fine. But the mandatory nature of the fine is mitigated by
                                                                                            -5-


a defendant’s ability to file an affidavit asserting that he is indigent and unable to pay the

fine. If, upon the filing of such an affidavit, the trial court determines the defendant “is an

indigent person and is unable to pay the mandatory fine * * * the court shall not impose

the mandatory fine * * *.” R.C. 2929.18(B)(1). Beal-Ragland timely filed a motion,

supported by his affidavit, seeking waiver of the mandatory fine. The affidavit asserted

that Beal-Ragland was indigent and could not pay the mandatory fine. The trial court

overruled the motion stating as follows: “[Beal-Ragland] appear[s] to be a healthy young

man * * * and there is nothing in the record to suggest that he will not be a healthy young

man upon his release on or about March 14, 2026, at which time he will be one week

short of thirty-one (31) years of age. He should then be fully capable of maintaining full-

time employment * * *.”

       {¶ 10} “Being ‘indigent’ and being ‘unable’ to pay are not the same.” State v.

Plemons, 2d Dist. Montgomery Nos. 26434, 26435, 26436, and 26437, 2015-Ohio-2879,

¶ 7. Being indigent refers to the defendant’s present ability to pay the fine, and the

‘unable to pay’ language speaks to the defendant’s future ability to pay the fine. Id., citing

State v. Ficklin, 8th Dist. Cuyahoga No. 99191, 2013-Ohio-3002, ¶ 13.                It is the

defendant’s burden to “affirmatively demonstrate that he * * * is indigent and unable to

pay the mandatory fine.” (Emphasis sic.) Plemons at ¶ 8, quoting State v. Gipson, 80

Ohio St.2d 626, 635, 687 N.E.2d 750 (1998). Otherwise, the fine must be imposed. Id.

In coming to this determination, the trial court does not have to conduct a hearing or make

any findings. Id. The appellate standard of review is the abuse of discretion standard.

Id.
                                                                                            -6-


       {¶ 11} Beal-Ragland’s affidavit simply stated that he is “indigent and unable to pay

the mandatory fine.” Neither the affidavit nor the memorandum filed in support of the

motion addressed Beal-Ragland’s future ability to pay the fine.           Based upon Beal-

Ragland’s failure to discuss his future inability to pay and the trial court’s findings on this

issue, any argument that the trial court abused its discretion by overruling the motion is

without potential appellate merit.

       {¶ 12} In addition, we have reviewed the entire appellate record. This review has

not revealed any potentially meritorious appellate issues.

                                            Conclusion

       {¶ 13} Finding no non-frivolous appellate issues, counsel is permitted to withdraw,

and the judgment of the Clark County Common Pleas Court is affirmed.

                                       .............



WELBAUM, J. and EPLEY, J., concur.



Copies sent to:

Ian A. Richardson
Frank Mathew Batz
Dayquan Beal-Ragland
Hon. Douglas M. Rastatter